NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                         APR 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SAQER SHIBLI AWWAD,                             No.    17-72533

                Petitioner,                     Agency No. A076-402-300

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 27, 2020**
                               San Francisco, California

Before: WALLACE, GRABER, and COLLINS, Circuit Judges.

      Saqer Shibli Awwad, who is described in the order under review as “a native

and citizen of the occupied territories, Israel,” petitions for review of the Board of

Immigration Appeals’ (Board) decision affirming an immigration judge’s (IJ) denial

of his applications for asylum, withholding of removal, Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(CAT) protection, and adjustment of status. We have jurisdiction under 8 U.S.C.

§ 1252, and we deny the petition.

      Awwad argues that his removal proceedings were invalid and should be

terminated on the ground that his notice to appear (NTA) was defective because it

did not include the date and time of those proceedings. However, we already rejected

this argument in Karingithi v. Whitaker, 913 F.3d 1158, 1160 (9th Cir. 2019).

      Awwad next argues that the IJ and the Board improperly denied him relief

under the CAT. We review the “determination that an applicant is not eligible for

relief under the CAT” for substantial evidence, Arteaga v. Mukasey, 511 F.3d 940,

944 (9th Cir. 2007), and will uphold the determination “unless the evidence in the

record compels a contrary conclusion,” Cole v. Holder, 659 F.3d 762, 770 (9th Cir.

2011). Awwad points to no evidence in the record that compels the conclusion that,

if he were removed, “it is more likely than not that [he] would be tortured,” 8 C.F.R.

§ 1208.16(c)(2), “by or at the instigation of or with the consent or acquiescence of a

public official or other person acting in an official capacity,” id. § 1208.18(a)(1).

Although Awwad contends that the Board overlooked the relevant country reports,

he has failed to “overcome the presumption that the [Board] did review the

record.” Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006).

      Finally, although Awwad argues that the IJ failed to consider his claim that

the Israeli government would torture him because he is a Palestinian, he failed to


                                          2
exhaust that argument before the Board, and thus, we are without jurisdiction to

consider it. See Szonyi v. Whitaker, 915 F.3d 1228, 1233 (9th Cir. 2019) (“A

petitioner’s failure to raise an argument before the BIA generally constitutes a failure

to exhaust, thus depriving this court of jurisdiction to consider the issue”); see also

8 U.S.C. § 1252(d)(1) (providing jurisdiction over a final order of removal “only if

. . . the alien has exhausted all administrative remedies available to the alien as of

right”).

       PETITION DENIED.




                                           3